DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1–5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1:
U.S. Patent Application Publication No. 2015/0049283 to Hwang (e.g., Figs. 4–8 and their corresponding description) discloses a display device comprising: a display panel 130; and a front panel 120 overlapping with the display panel and being switched into a reflection state in which incident light is reflected and a transmission state in which incident light is transmitted (Fig. 8, S830/S840), wherein the front panel includes (Fig. 6) a first substrate 122-1, a second substrate 122-1’ facing the first substrate, a liquid crystal layer 122-4 sealed between the first substrate and the second substrate (Fig. 6 and paragraph [0081]; sealing member 122-3), a first translucent electrode 122-2 provided on a side of the first substrate on which the liquid crystal layer is located, and a second translucent electrode 122-2’ provided on a side of the second substrate on which the liquid crystal layer is located.
Hwang does not explicitly disclose a discharge resistor that is electrically coupled to the second translucent electrode and is provided on the second substrate, and a first 
U.S. Patent Application Publication No. 2015/0189261 to Kaneko (e.g., Fig. 4 and its corresponding description) discloses a display device comprising: a display panel 4; and a front panel 6 overlapping with the display panel and being switched into a light blocking state in which incident light is blocked and a transmission state in which incident light is transmitted (paragraph [0059]), wherein the front panel includes a first substrate 121, a second substrate 131 facing the first substrate, a liquid crystal layer 160 sealed between the first substrate and the second substrate, a first translucent electrode 122 provided on a side of the first substrate on which the liquid crystal layer is located, a second translucent electrode 133 provided on a side of the second substrate on which the liquid crystal layer is located, a discharge resistor 140 that is electrically coupled to the second translucent electrode and is provided on the second substrate, and a first conductive pillar 140 that electrically couples the first translucent electrode and the discharge resistor (e.g., paragraphs [0080]–[0083] and [0100]–[0104] and Fig. 14, noting that Kaneko teaches a single sealant 140 that surrounds the display and is both conductive and resistive, in order to achieve intermediate voltages at intermediate unit areas).
Kaneko does not explicitly disclose that the light blocking state is a reflective state.
The prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 1, taken all together and as a whole, including a discharge resistor that is electrically coupled to the second translucent electrode and is provided on the second substrate, and a separate first conductive pillar that electrically couples the first translucent electrode and the discharge resistor, in a system where the front panel is switched into a reflection state in which incident light is reflected and a transmission state in which incident light is transmitted (noting that the embodiment of Fig. 6 of Hwang teaches single transparent electrodes, which would not appear to benefit from the advantages of Kaneko of achieving intermediate voltages, and the embodiment of Fig. 5 of Hwang does not include two sets of electrodes with the liquid crystal layer intervening).
Claims 2–4 depend from Claim 1; and Claim 5 recites substantially the same features as Claim 1, with additional limitations relating to a room device comprising a display device substantially the same as that of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871